DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the request for reconsideration under AFCP 2.0 received on 03 January 2022. Claims 1, 5-8, 10-11, 13-14, 16-17, 19, and 21 are pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. The purpose of the amendment is to correct claim 19 so as not to depend from a canceled claim. Should the changes be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 19. The vehicle of claim [[18]]16, wherein the processor is further configured to execute the computer program instructions and perform:
	obtaining a current reference curvature according to an average value of the
curvature at the target sampling point and the curvatures at the second auxiliary points;
	obtaining a previously generated target curvature; and 
	averaging the current reference curvature and the previously generated target
curvature to generate the target curvature.
Allowable Subject Matter
Claims 1, 5-8, 10-11, 13-14, 16-17, 19, and 21 are allowed.

Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/TODD MELTON/Primary Examiner, Art Unit 3669